F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 19 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

    BENJAMIN SPENCER GOSSETT,

                 Plaintiff - Appellant,

     v.                                                   No. 04-7105
                                                    (D.C. No. 04-CV-214-W)
    JO ANNE B. BARNHART,                                  (E. D. Okla.)

                 Defendant - Appellee.


                              ORDER AND JUDGMENT           *




Before BRISCOE , ANDERSON , and BRORBY , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Benjamin Spencer Gossett, proceeding pro se, appeals the district court’s

dismissal of his complaint. Mr. Gossett was denied social security disability

benefits. He then filed a civil action in the Eastern District of Oklahoma

challenging that denial. The district court dismissed the action on the ground that

Mr. Gossett failed to file his complaint within sixty days following the presumed

receipt of the notice of the Appeals Council decision denying his benefits. We

affirm.

       The district court dismissed Gossett’s complaint in response to defendant’s

motion to dismiss.   1
                         In ruling on a motion to dismiss, the district court is limited

to the facts pled in the complaint.     Burnham v. Humphrey Hospitality Reit Trust

Inc. , 403 F.3d 709, 713 (10th Cir. 2005). In this case, the district court went

outside of the complaint and relied on facts contained in an affidavit and exhibits

attached to defendant’s motion to dismiss, thereby converting the motion to

dismiss into a motion for summary judgment. In so doing, the district court failed

to give proper notice to the parties that it was converting the motion. If, however,


1
       Defendant argued before the district court that it was moving to dismiss for
lack of subject matter jurisdiction because the court lacks jurisdiction to review a
case filed outside of the sixty-day time period under 42 U.S.C. § 405(g). This
statement is incorrect. In Flores v. Sullivan , a case cited to us by the defendant,
the Fifth Circuit recognized that “[t]he Supreme Court has held that the sixty-day
time period in section 405(g) represents a statute of limitation instead of a
jurisdictional bar.” 945 F.2d 109, 113 (5th Cir. 1991) (citations omitted).
Accordingly, we will treat the defendant’s motion as a 12(b)(6) motion to dismiss
as opposed to a 12(b)(1) motion to dismiss.

                                             -2-
a party is not prejudiced by the conversion, then this court may proceed with its

appellate review relying upon summary judgment standards.       Id.

      Although no notice was given in this case, Mr. Gossett was not prejudiced

by the conversion of the motion to dismiss into a motion for summary judgment.

Mr. Gossett responded to the motion to dismiss and he had the opportunity to

present evidence to rebut the defendant’s evidence. We will therefore review the

district court’s dismissal as a grant of summary judgment. Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      In Mr. Gossett’s complaint he states that “[t]he written determination of the

Appeals Council was not provided to plaintiff or to his representatives in

accordance with applicable regulations.” R., Doc. 1 at ¶ 9. Attached to

defendant’s motion is a declaration from an employee in the Social Security

Administration who reviewed Mr. Gossett’s file. Her review indicated that the

letter informing Mr. Gossett of the Appeals Council’s denial was mailed on

April 18, 2002 (a copy of the letter with that date is also attached) and that there

had been no request for an extension of time to file a civil action. R., Doc. 10,

Att. at 3. Under the social security regulations, a claimant is presumed to receive


                                          -3-
the notice of the decision of the Appeals Council five days after the date of

mailing of such notice, unless there is a reasonable showing to the contrary. 20

C.F.R. § 422.210(c). A claimant must file a civil action in district court within 60

days of the receipt of the notice, unless good cause is shown for an extension.     Id.

Mr. Gossett did not file his civil action until May 6, 2004, over two years after

the notice was sent and presumably received.

       In Mr. Gossett’s response to the motion to dismiss, he simply repeats the

same vague information from his complaint “that [he] was not notified of the

[Appeals Council] decision in the manner required by regulation.” R., Doc. 14 at

1. He does not provide any more detailed information to support this conclusory

allegation. He then goes on to state that “repeated written and oral attempts to

obtain a copy of the decision were ignored.”        Id. Again, however,

Mr. Gossett fails to support this statement with any kind of a detailed recitation of

the factual circumstances of when and how he attempted to obtain copies of the

decision; facts that are exclusively within his control. Conclusory allegations are

insufficient to raise a genuine issue of material fact.    Peck v. Horrocks Engineers,

Inc. , 106 F.3d 949, 956 (10th Cir. 1997). Mr. Gossett has not produced any

evidence to rebut the defendant’s evidence that notice of the Appeals Council

decision was sent on April 18, 2002 and that Mr. Gossett did not contact the




                                              -4-
Social Security Administration to request an extension of time to file his civil

action. The district court did not err in dismissing Mr. Gossett’s complaint.

      Liberally construing Mr. Gossett’s pro se appellate brief, it also appears as

though he is challenging the district court’s decision to grant an extension of time

for the defendant to file its motion to dismiss and the decision to deny his motion

for default judgment. We conclude that the district court did not abuse its

discretion in granting the defendant’s request for an extension of time to file its

motion to dismiss, see Fed. R. Civ. P. 6(b), or in denying Mr. Gossett’s motion

for default judgment, see Olcott v. Delaware Flood Co.   , 327 F.3d 1115, 1124

(10th Cir. 2003).

      The judgment of the district court is AFFIRMED. Mr. Gossett’s motion to

proceed in forma pauperis is GRANTED.

                                                     Entered for the Court


                                                     Wade Brorby
                                                     Circuit Judge




                                          -5-